Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2016

                                      No. 04-14-00390-CR

                                    Paul Anthony GARCIA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5398
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
           This appeal is on remand from the Texas Court of Criminal Appeals. The State filed
its supplemental brief on remand on October 27, 2016. Appellant’s brief on remand was due
November 28, 2016. Appellant has filed a motion to extend time to file his brief, asking for an
additional thirty days. After review, we GRANT appellant’s motion and ORDER appellant to
file his supplemental brief on remand in this court on or before December 28, 2016. We remind
appellant that his supplement brief should address the issues in light of the decision rendered by
the Texas Court of Criminal Appeals.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court